Peb Curiam.
Plaintiff and respondent brought action against defendant and appellant to recover on a promissory note. The defense interposed and submitted to the jury was that plaintiff’s agent, Curtiss, had induced defendant to sign a note by fraud. The jury returned a verdict for defendant. The court granted a new trial because of the insufficiency of the evidence. The briefs of counsel suggest that the issue was erroneously limited to fraud. The assignments of error, however, present as the only question, whether the court abused its discretion in granting a new trial upon the evidence which the record presents. That record discloses a controversy between the two defendants on the one side, and the agent of plaintiff, Curtiss, on the other side. The ease is of a type frequently presented. The record discloses no abuse of discretion.
Affirmed.